Fourth Court of Appeals
                                      San Antonio, Texas
                                           August 21, 2020

                                         No. 04-20-00390-CV

                                  IN RE ONESIMO M. MEDINA

                     From the 288th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CI-05475
                             Honorable Martha Tanner, Judge Presiding


                                            ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez

       The real party in interest’s motion for extension of time to file a response is GRANTED.
The response is due on or before September 1, 2020.

           Entered this 21st day of August, 2020

                                                                            PER CURIAM



ATTESTED TO:________________________________
                         MICHAEL A. CRUZ, Clerk of Court